Dismissed and Memorandum Opinion filed July 9, 2009







Dismissed
and Memorandum Opinion filed July 9, 2009.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-09-00421-CV
____________
 
JOSEPH PATRICK JACKSON, Appellant
 
V.
 
PATRICK POPE and TINA GOUDEAU, Appellees
 

 
On Appeal from the
215th District Court
Harris County,
Texas
Trial Court Cause
No. 2007-65764
 

 
M E M O R A N D U M   O P I N I O N
This is
an appeal from a judgment signed March 27, 2009.  On May 28, 2009, this court
ordered the parties to mediate this case.  On June 24, 2009, the parties
advised the court that the case had settled in mediation.  On June 30, 2009,
the parties filed a joint motion to dismiss the appeal in order to effectuate a
compromise and settlement agreement.  See Tex. R. App. P. 42.1.  The motion is granted.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Panel consists of Chief Justice Hedges and Justices
Yates and Frost.